DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 5/11/2021 is acknowledged. 
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “top ring” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the bevel and the edge of the substrate”.  There is insufficient antecedent basis for this limitation in the claim because the claimed do not introduce a bevel and edge of the substrate.

		Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a holding rotating mechanism configured to hold and rotate a substrate in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Based on applicant’s disclosure as originally filed, the corresponding structure which functions to hold and rotate the substrate appears to be spindles.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani et al. (JP 2011-104717; machine translation referenced hereafter).
Regarding Claims 1 and 3:  Tani teaches a substrate cleaning tool (Fig. 1) comprising a resin material (pg. 5, eighth paragraph describes the base material 14 as a resin material) where at least a portion in contact with a substrate to be processed contains fluororesin particles (page 4, second full paragraph) contained in a surface of the substrate cleaning tool.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0224811), and further in view of Ozaki et al. (JP 5472344, machine translation referenced hereafter).
Regarding Claims 1 and 3:  Wang teaches a substrate cleaning tool (Fig. 8, elements 42 and 46) comprising a resin material, where at least a portion in contact with a substrate to be processed contains fluororesin [0118].  Though Wang is silent as to the fluororesin being provided as particles, it is well known in the art to coat fluororesin onto an object as a powder, which yields fluororesin particles on the article surface, as suggested by Ozaki (page 4, first paragraph).  Ozaki further teaches that the fluororesin on the surface of the object prevents contamination adhesion and chemical resistance (page 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Wang by providing the fluororesin as particles on the cleaning tool surface, as suggested by Ozaki.
Regarding Claim 2:  Wang and Ozaki teach the elements of Claim 1 as discussed above.  Wang teaches that the cleaning tool comprises at least a first region (element 42) of the portion in contact with the substrate; and at least a second region (element 46) in contact with the substrate.  Wang does not expressly disclose that the regions have varying distribution density of the fluororesin particles.  However, as Wang teaches that the cleaning tool is a pair of cleaning rolls for cleaning opposing sides of a substrate, it would have been obvious to provide one of the cleaning rolls with a distribution density of the fluororesin particles in order to achieve a different cleaning effect as needed (e.g., greater or decreased scrubbing effect).

Regarding Claim 9:  Wang in view of Ozaki teaches the substrate tool according to claim 1 configured to come into contact with the substrate to be processed, as discussed above.  Wang further teaches a substrate cleaning apparatus comprising a holding rotating mechanism (Fig. 8, element 30, [0119]) configured to hold and rotate a substrate to be processed.
Regarding Claim 10:  Wang and Ozaki teaches the elements of Claim 9 as discussed above.   Wang further teaches that the cleaning tool cleans a back surface of the rotated substrate to be processed [0120].
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0224811) and Ozaki et al. (JP 5472344, machine translation referenced hereafter) as applied to Claim 1, and further in view of Terada et al. (EP 2051289).
Regarding Claims 4 and 5:  Wang and Ozaki teach the elements of Claim 1, as discussed above, but do not expressly disclose the fluororesin particles are a conductive resin.  However, Terada teaches that it is known to provide a cleaning tool comprising fluororesin with carbon nanotubes in order to enhance the cleaning efficiency of the tool to remove foreign matter of a submicron level [0031].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Wang in view of Ozaki with a fluororesin containing carbon nanotubes (thus, providing a conductive resin), in order to enhance the cleaning efficiency of the tool, as suggested by Terada.

Claims 11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0224811) and Ozaki et al. (JP 5472344, machine translation referenced hereafter) as applied above, and further in view of Maekawa (US 6,079,073).
Regarding Claim 11:  Wang and Ozaki teach a substrate processing apparatus comprising the substrate cleaning apparatus of claim 9, as discussed above.  Wang and Ozaki teach that the substrate cleaning apparatus is configured to clean the substrate to be processed that has been polished by a polishing apparatus [0030].  Wang in view of Ozaki do not expressly disclose  that substrate processing apparatus  is configured to hold a substrate by a top ring.  However, Maekawa teaches that it is known to provide a top ring (Fig. 1, element 135) to hold a substrate in a polishing process (cl. 7, ll. 1-6).  Therefore, it would have been obvious to one of ordinary skill in the art to provide the processing apparatus with a top ring to hold the substrate during polishing, as taught by Maekawa.
Regarding Claims 19 and 20:  Wang and Ozaki teach the elements of Claim 9, as discussed above.  Wang further teaches that the cleaning tool comprises a first cleaning tool and a second cleaning tool (Fig. 8, elements 42 and 46).  Wang does not expressly disclose that the cleaning tools comprise large diameter portions and small diameter portions as claimed.  However, Maekawa teaches a substrate cleaning tool comprising large diameter portions (Fig. 5, element 13c) and small diameter portions (between elements 13c), the large diameter portions to be in contact with the substrate to be processed to assist in cleaning the substrate (col. 4, line 65- col. 5, line 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Wang in view of Ozaki with large and small diameter portions to enhance the cleaning efficiency of the tool, as suggested by Maekawa.
Further regarding claims 19 and 20, Wang teaches that the cleaning tools are vertically movable relative to each other [0117].  Thus, it is noted that the large diameter portions of the 
Regarding Claim 21:  Wang, Ozaki, and Maekawa teach the elements of Claim 19 as discussed above.  Wang teaches that the first cleaning tool is arranged above a substrate, and second cleaning tool is arranged below the substrate (see Fig. 8) and that the tools are vertically movable relative to each other [0117].  Thus, the cleaning tools are arranged such that a bevel and edge of a substrate is inserted between the tools as claimed.
Wang does not expressly disclose that the tools are swingable in a direction parallel to the surface of the substrate. However, Maekawa teaches that the roll cleaning tools may swing over the substrate surface (col. 9, ll. 31-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang in view of Ozaki to provide swinging cleaning tools in order to improve the cleaning efficiency across the substrate surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2007-51234 to Masaki et al. teaches a cleaning coating agent for cleaning equipment, the agent comprising fluororesin particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714